DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the amendments and arguments filed February 14, 2022 wherein claims 1-52 are pending and claims 1 and 21-52 have been withdrawn due to a restriction requirement.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 12, 13, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, 8, 9, 10, 11, 12, 20, and 21 of U.S. Patent No. 9,155,815. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 of .
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 respectively of U.S. Patent No. 10,722,610. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent states that the kinematic viscosity of the substrate to be 70 to 200, however, the new application states that the viscosity is from 20 to 450.  Although these ranges are not exact, they significantly overlap and the range of the patent is completely encompassed by the range of the current invention.  Therefore, the range of the patent reads on the range of the current invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dieck et al (US 2009/0143500).
With regards to claims 2 and 16, Dieck teaches a kit of a biocompatible phase invertible composition (abstract) and the method of making it that combines a liquid proteinaceous substrate and liquid crosslinking agent (abstract).  Dieck further teaches the substrate to contain a polyamine (0034).  Dieck teaches the amount of the proteinaceous material to be between 30 and 40% (0031) and the amount of the polyamine to be between 0.1 and 4% (0035) making the ratio of the polyamine to the proteinaceous material to be between 1:7.5 to 1:400.  Dieck further teaches the substrate to be sterilized by radiation (0027).  Dieck teaches the proteinaceous component to be selected from albumins, collagens, elastins, fibrins, and the like (0029).
Dieck is silent on the viscosity of the polyamine or the proteinaceous material.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the polyamine and proteinaceous material are the same materials as claimed in dependent claims and in the same amounts, the claimed physical properties relating to the viscosity of each and the viscosity of the combination of the two components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
With regards to claim 3, Dieck teaches the kit to contain a delivery device (0052).
With regards to claim 4-6, Dieck teaches the radiation to sterilize the proteinaceous substrate (0026-0027) that is either gamma radiation or electron beam radiation (0027).
With regards to claim 7-9, Dieck teaches the polyamine to be polyethyleneimine that is a long chain branched (0034).
With regards to claim 10, Dieck teaches the addition of a carbohydrate (0026).
With regards to claim 11, Dieck teaches the addition of chitosan (0034).
With regards to claim 12-13, Dieck teaches the crosslinking agent to be glutaraldehyde (0020).
With regards to claim 14, Dieck teaches the crosslinking agent to be a heat stabilized aldehyde that is glutaraldehyde (0020).
With regards to claim 15, Dieck teaches the phsyiologically acceptable polymer to be hyluronan (0023).
With regards to claims 18 and 19, Dieck teaches the composition to include a tackifying agent (0034) and/or plasticizing agents (0037).
With regards to claims 20 and 21, Dieck teaches the amount of polyethyleneimine to be from 0.1 to 4% (0035), the amount of albumin to be 40% (0063 Table 1), the amount of chitosan to be 0.2% (reading on about 0.16%) (0063 Table 1), and the amountof heat treated glutaraldehyde to be 4.4 to 7.5% (0063 Table 1).

Claims 2-4, 7-14, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schankereli et al (US 2004/0081676).
With regards to claims 2-4 and 16, Schankereli teaches a biocompatible phase invertible compositions and methods for making that includes combining a proteinaceous substrate and a cross-linker (0020).  Schankereli further teaches the substrate to include an adhesion modifier to be polyethyleneimine (0026-0028)   Schankereli teaches the amount of the proteinaceous material to be between 5 and 40% (0022) and the amount of the polyamine to be between 0.1 and 4% (0028) making the ratio of the polyamine to the proteinaceous material to be between 1:7.5 to 1:400.  Schankereli teaches the proteinaceous component to be selected from albumins, collagens, elastins, fibrins, and the like (0023).
Schankereli is silent on the viscosity of the polyamine or the proteinaceous material.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the polyamine and proteinaceous material are the same materials as claimed in dependent claims and in the same amounts, the claimed physical properties relating to the viscosity of each and the viscosity of the combination of the two components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  
With regards to claims 7-9, Schankereli teaches the polyamine to be polyethyleneimine that is a long chain branched (0028).
With regards to claim 10, Schankereli teaches the addition of a carbohydrate (abstract).
With regards to claim 11, Schankereli teaches the carbohydrate to be chitosan (0034).
With regards to claims 12-13, Schankereli teaches the crosslinking agent to be glutaraldehyde (abstract).
With regards to claim 14, Schankereli teaches the crosslinking agent to be a heat treated glutaraldehyde (abstract).
With regards to claims 18 and 19, Schankereli teaches the composition to include a tacking agent (0026) and/or plasticizing agents (0019).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schankereli et al (WO 2004/012678) in view of McDaniel (US 2004/0175407).
With regards to claims 4-6, the disclosure of Schankereli is adequately set forth in paragraph 9 above and is herein incorporated by reference.
Schankereli does not teach the composition to be exposed to radiation.
McDaniel teaches a coating that contains proteinaceous surface and a polyamine (0074).  McDaniel teaches the sterilization of the surface treatment that include electron beam radiation and gamma radiation (0204).  McDaniel teaches the motivation for sterilizing with radiation to be because it does not leave a toxic residue, its not contemplated to detrimentally affect the stability of a desired biomolecule that might be present in the cell-based particulate material, and it gives the same degree as other sterilizing or attenuating techniques (0204).  Schankereli and McDaniel are analogous in the art of proteinaceous material compositions.  In light of the benefit above, it would have been obvious to one skilled in the art at the time of the invention sterilize with radiation of McDaniel in the process of Schankereli.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that the Double Patenting Rejection be held in abeyance until the time that the claims are determined to be patentable.
Response - The claims have not been determined to be in condition for allowance.  Further, The USPTO sets forth its intention to now enforce this portion of the rules by amending the text of MPEP 804 as of the Ninth Edition, Revision 07.2015 (October publication).  MPEP 804 states that:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a should not be held in abeyance.Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (Emphasis added.)

Argument - Applicants argue that the art of Dieck and Schankereli disclose the use of the polyamine only as an optional tackifying agent.
Response - With regards to Dieck, Dieck teaches the tackifying agent to preferably be the long chain branched polymer of polyethyleneimine (PEI) and further teaches the PEI to be at a concentration of 0.1 to about 10% by weight (0035).  Because the concentration does not include 0%, it is understood by those skilled in the art that the tackifying agent is not optional, further, the optional components are described in paragraph 0036, after the description of the tackifying agent.
	With regards to Schankereli, Schankereli teaches the tackifying agent to preferably be the long chain branched polymer of polyethyleneimine (PEI) and further teaches the PEI to be at a concentration of 0.1 to about 10% by weight (0026-0028).  Because the concentration does not include 0%, it is understood by those skilled in the art that the tackifying agent is not optional, further, the optional components are described in paragraph 0029, after the description of the tackifying agent.
	These are the only argument presented and, therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763